DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Although the preamble of independent claim 12 establishes it as a method, the body of the claim is that of a software claim. Correction or claim cancelation is required. For examination purposes, claims 12-14 will be examined as method claims.
Suggested correction for consideration:
Claim 12. An information processing method for causing a computer provided in an article management apparatus that manages an article by list data representing a list of the articles, the method comprising:




Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without adding significantly more. The claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, 
Certain Methods of Organizing Human Activity include: 
Fundamental economic principles or practices, 
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and 
Managing personal behavior or relationships or interaction between people (including social activities, teaching and following rules or instructions).
Mathematical Concepts
Mathematical relationships
Mathematical formulas
Mathematical calculations
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)

Step 1
In the instant case, claim 15 is directed to a process. Claim 15 is representative of claims 1-14 and 16-20.
Step 2A Revised (First Prong)
Determine whether claim 15 is directed to a judicial exception. Elements of an abstract idea are underlined:
15. An article management method that manages an article by list data representing a list of the articles, the method comprising:
acquiring packaged article data representing both an article code that is recorded on a packaged article comprising a plurality of same single articles and identifies the single article and the number of the same single articles in the packaged article; and
updating the list data so as to represent a new list further including the number of the same single articles, which are identified by the article code represented by the acquired packaged article data, represented by the packaged article data, in addition to the articles indicated in the list represented by the list data, in response to acquisition of the packaged article data.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes while following a procedure that organizes human activity. 

Step 2A (Second Prong)
Integration into a practical application:
a) requires an additional element or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manger that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; and 
b) uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
Limitations that are indicative of integration into a practical application comprise:
Improvements to the functioning of a computer, or to any other technology or technical field, see MPEP 2106.05(a) formerly considered under Step 2B.
No evidence of an improvement to the functioning of a computer, or to any other technology or technical field.
Applying the judicial exception with, or by use of, a particular machine, see MPEP 2106.05(b); formerly considered under Step 2B.
No evidence exists in the instant specification or claims of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.05(c) formerly considered under step 2B.
No evidence exists of a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP2106.05(e), formerly considered under step 2B, and Vanda Memo.
The claim does not go beyond generally linking the use of the judicial exception to a particular technological environment, e.g. processor. 
Limitations that are not indicative of integrations into a practical application comprise:
Adding the words “apply it” (or an equivalent) with the judicial exceptions, or mere instructions to implement an abstract ideal on a computer, or merely uses a computer as tool to perform an abstract idea, see MPEP 2106.05(f), formerly considered under step 2B.
Adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g), formerly considered under step 2B.
Generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h) formerly considered under step 2B.
The claims and instant specification generally link the use of the judicial exception to a particular technological environment or field of use, e.g. database
There are no computing elements in claim 15. The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be 
Step 2B (Revised)
In Step 2B, evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. When taken in combination together, does subject matter offer substantially more than the sum of the functions of the steps when each is taken alone?
If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible.
If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible.
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
Additional elements are bounded by “quotation” marks that may add significantly more to the abstract idea:
15. An article management method that manages an article by list data representing a list of the articles, the method comprising:
acquiring packaged article data representing both an article code that is recorded on a packaged article comprising a plurality of same single articles and identifies the single article and the number of the same single articles in the packaged article; and
updating the list data so as to represent a new list further including the number of the same single articles, which are identified by the article code represented by the acquired packaged article data, represented by the packaged article data, in addition to the articles indicated in the list represented by the list data, in response to acquisition of the packaged article data.

The claim, when viewed as a whole, relies on conventional computer processing functions (receiving data, formatting storing data, retrieving data, manipulating data, calculating, searching data, transmitting data, matching) that courts have routinely found insignificant to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. 

Claims 1-20 recite processes that can be executed by a human utilizing mental processes with conventional computing devices while following a procedure dependent upon human activity. This judicial exception is not integrated into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements store and retrieve information in memory and manipulate data which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
Conclusion
Accordingly, the examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 8, 12, 13, 15 and 18 are rejected under 35 USC 102(a)(1) as being anticipated by Pumphrey, US 2017/0365025.
Pumphrey teaches all the limitations of claims 1, 2, 4, 5, 8, 12, 13, 15 and 18.     In Pumphrey see at least:
(underlined art text is for reading convenience and emphasis)
Regarding claim 12: An information processing method for causing a computer provided in an article management apparatus that manages an article by list data representing a list of the articles, the method comprising 
acquiring packaged article data representing both an article code that is recorded on a packaged article comprising a plurality of same single articles and identifies the same single articles and the number of the same single articles in the packaged article; and
[0025] When a new bundle is created for the incoming order, the bundle processing engine 110b generates a bundle identification (ID) for the bundle that is unique and independent from the order ID for the orders assigned to the bundle. The bundle processing engine 110b stores . In some implementations, each product that is ordered as an associated order ID and bundle ID.
updating the list data so as to represent a new list further including the number of the articles, which are identified by the article code represented by the packaged article data acquired by the acquisition component, represented by the packaged article data, in addition to the articles indicated in the list represented by the list data, in response to acquisition of the packaged article data by the acquisition component.
[0027] The shipment fill operators may be individuals or automated devices that can interact with the bundle processing engine 110b via the workstation 104 at one or more portal user interface (UI) screens 104a. The bundle processing engine 110b can output bundle shipment data 118 at a bundle processing UI screen, which includes information associated with the orders assigned to a particular bundle along with customer identification information for the bundle. As the shipment fill operators place the products into the box associated with the bundle, product bar codes or labels are scanned with a product scanner that indicates to the bundle processing engine 110b that the product has been added to the box for the particular bundle, which can be referred to as bundle execution data 124. When the bundle processing engine 110b receives the bundle 124, the bundle processing engine 110b updates the current order data 112b for the scanned products of the orders assigned to the bundle to indicate that the products have been packed for shipment. The processes performed by the bundle linking engine 110b are performed automatically and are transparent to the shipment fill operators and any other personnel interacting with the shipment bundling system 110. For example, the bundle execution data 124 viewed by the shipment fill operators on the portal UI screen may only include the products associated with the bundle without any indication of which order the products belong to.
[0035] At step S206, once the incoming order data 106 has been processed by the order tracking engine 110a, the bundle processing engine 110b determines whether the order can be linked to an existing bundle based on predetermined linking criteria that can include the customer, shipping address, shipping date, preferred shipping carrier, number of product vacancies for the bundle, etc. In some implementations, the number of product vacancies for the bundle corresponds to the maximum number of allowed products in a bundle minus a number of currently assigned products. For example, the order can be linked to the bundle if the, the number of products in the incoming order is less than or equal to the number of product vacancies. In addition, the order can be linked to an existing bundle if the incoming order and the existing bundle are associated with the same customer and a difference 206, then step S208 is performed.
[0036] At step S208, if it is determined at step S206 that the incoming order does not meet the predetermined bundling criteria with any existing bundle, then the bundle processing engine 110b creates a new bundle for the incoming order. When a new bundle is created for the incoming order, the bundle processing engine 110b generates a bundle identification (ID) for the bundle that is unique and independent from the order ID for the orders assigned to the bundle. The bundle processing engine 110b stores the bundle ID, identification data for the products from the assigned orders, assigned order IDs for the bundle, and the bundle shipping date as bundle data 112c in the data repository 112. In some implementations, each product that is ordered has an associated order ID and bundle ID.
[0037] At step S210, if it is determined at step S206 that the incoming order meets the predetermined bundling criteria an existing bundle, then the bundle processing engine 110b links the incoming order to the existing bundle by assigning a bundle ID to the incoming order that corresponds to the bundle ID of the existing bundle. Also, if the shipping date for the 110b updates either the bundle shipping date or the order shipping date. For example, if the order shipping date falls on a date that is prior to the bundle shipping date, then the order shipping date is modified to correspond to the bundle shipping date. Likewise, if the shipping date for the incoming order falls after the shipping date for the existing bundle, then the bundle processing engine 110b updates the shipping date for the existing bundle to correspond to the shipping date for the incoming order. For example, an incoming order may have a shipping date of May 25 assigned by the order tracking engine 110a. When the bundle processing engine 110b links the incoming order to an existing bundle being sent to the same customer as the incoming order that has a shipping date of May 24, the bundle processing engine 110b also updates the shipping date for the existing bundle to May 25 along with the current order data 112b for any other orders previously assigned to the existing bundle.
Regarding claims 1, 5 and 15: Rejections are based upon the disclosures applied to claim 12.
Regarding claims 2, 8, 13 and 18: Rejections are based upon the disclosures applied to claims 1, 5, 12 and 15 regarding barcode reading.
Regarding claim 4: Rejection is based upon the disclosures applied to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9, 14 and 19 are rejected under 35 USC 103 as being unpatentable over Pumphrey, US 2017/0365025, in view of Lee et al., US 2018/0218320 “Lee.”
Rejections are based in part upon the teachings applied to claims 1,5, 12 and 15 by Pumphrey and further upon the combination of Pumphrey-Lee. Although Pumphrey scans bundle/product barcodes, Pumphrey does not expressly mention scanning bundle/product RFIDs. Lee on the other hand would have taught Pumphrey such techniques. 
In Lee see at least:
[Lee: 0013] By one approach, a system for tracking products in real-time includes a database with inventory records of bundles of items (i.e., pallets, containers, boxes, or other groupings) associated with a shipment, bundle RFID tags or identifiers associated therewith, bundle locations, and item destinations and wearable eyeglass frames with an electronic assembly including a display device, a speaker, and an RFID tag reader configured to scan the bundle RFID tags of the items unloaded from the shipment by a user wearing the frames. In such a configuration, a control circuit in communication with the RFID tag readers and the database is configured to receive identifying information for a bundle RFID tag associated with a bundle of items (such as, for example, from the RFID tag readers) and update the database with an item location upon receipt of the bundle of items at a distribution center and/or the identifying information of the bundle RFID tag via the RFID tag readers. Further, in one approach, when a shipping container is packed at the distribution center (with products from one or more of the bundles of items) for delivery to a retail facility or a customer, the control circuit associates the shipping container, via a container and/or a product RFID tag, with the products packed into the shipping container and provide instructions to a user loading a delivery vehicle regarding placement and intended location of the shipping containers within the delivery vehicle as the shipping containers are loaded thereon (such as, for example, via the wearable eyeglass frames). In this manner, the system provides feedback and other information to the user or wearer of the eyeglasses during various work flow and facilitates efficient and safe movement of the products to their final destination in an organized manner.
[Lee: 0044] In one configuration, when a shipment is being unloaded from a delivery vehicle 104 at a retail facility 150 such as a distribution center, the control circuit 102, by accessing the database(s) 106 and communicating with the wearable smart device(s) 12, receives identifying information for a bundle 108 of items by receiving information on an RFID tag 132 associated with the bundle 108 (via the RFID tag readers 56 associated with the wearable smart device 12) and updates the database 106 with an item location of the items or products in the bundle 108 upon receipt of the bundle and the identifying information thereof by the control circuit 102.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Lee, which scan a bundle RFID to extract bundle contents, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Lee to the teachings of Pumphrey would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claims 6, 7, 10, 11, 16, 17 and 20 are rejected under 35 USC 103 as being unpatentable over Pumphrey, US 2017/0365025, in view of Sasaki et al., US 2018/0005214 “Sasaki.”
Rejections are based in part upon the teachings applied to claims 5 and 15 by Pumphrey and further upon the combination of Pumphrey-Sasaki. Although 
In Sasaki see at least:
[Sasaki: 0003] A generic object recognition technique is used to recognize merchandise by extracting feature data of the merchandise from image data which is obtained by image-capturing the merchandise, and then compares the extracted feature data with feature data stored in advance. In addition, in a check-out system, the technique is used for identifying merchandise which is sold at a store, and the identified merchandise is thereby registered for a sale. The check-out system extracts one or more candidate merchandise items based on the feature data of the merchandise obtained from the image data compared to the feature data stored in advance.
[Sasaki: 0004] In addition, merchandise items may include a symbol such as a barcode or a two-dimensional code printed or attached thereto (hereinafter, referred to as “the symbol is attached”). Such merchandise is recognized by image-capturing the symbol and analyzing the symbol. For example, the symbol may be attached to a package or the like in a manufacturing processing of the merchandise. The symbol may be attached to a bag or wrapper (that is, bundled merchandise) with a plurality of the merchandise items packaged therein. Also, a symbol indicating a discount may be attached to the merchandise for which a cost is changed by the discount, and the like.
[Sasaki: 0019] A check-out system according to an embodiment includes an image capturing device that captures an image of a merchandise item. A processor receives the captured image of the merchandise item, and determines whether the captured image includes a symbol on the merchandise item corresponding to a merchandise ID. If the captured image includes the symbol, the processor retrieves the merchandise ID corresponding to the symbol. If the captured image does not include the symbol, the processor identifies the merchandise item in the captured image based on an object recognition processing. Based on the identification of the merchandise item, the processor retrieves a corresponding merchandise ID and a merchandise category. The processor determines whether the merchandise item is likely to include the symbol based on the merchandise category. If the merchandise item is determined to likely include the symbol, the processor controls a display to display a message instructing an operator to check for the symbol . The processor performs a settlement processing with respect to the merchandise items corresponding to one or more of the retrieved merchandise IDs.
[Sasaki: 0020] Hereinafter, with reference to FIG. 1 to FIG. 8, the check-out system and a program will be described in detail according to the embodiment. The embodiment will be described using a merchandise reading apparatus as the check-out system. The exemplary embodiment is not limited to the embodiment to be described later.
[Sasaki: 0032] The POS terminal 30 reads the merchandise information from the merchandise master data table 142 (refer to FIG. 4) based on the merchandise ID received from the merchandise reading apparatus 10, and executes a sales registration processing of the merchandise. The sales registration processing is a processing in which a merchandise name or a cost (collectively, so called merchandise information) of the merchandise is displayed based on the merchandise information and the merchandise information is stored in a merchandise information unit 331 (refer to FIG. 4). The operator operates the temporary settlement key 211 after registration is repeatedly performed on all merchandises P stored in the first shopping basket 153a.
[Sasaki: 0033] When a settlement key 421 (refer to FIG. 4) in the POS terminal 30 is operated after the temporary settlement key 211 is operated, the POS terminal 30 executes a payment processing to the sales-registration processed merchandise. The payment processing is calculating and displaying change, instructing a change machine to issue the change, issuing a receipt on which the merchandise information and/or payment information (total amount of money, deposit amount, changes amount, and the like) is printed. Moreover, the sales registration processing and the payment processing are referred together as a transaction processing. In addition, the transaction-processed information is called sales information.
[Sasaki: 0042] The category code column 1426 stores a category code indicating that the candidate merchandise is included in a specific category. The specific category is a category of the merchandise or a group of merchandise which a symbol is likely attached. For example, the category code G1 is a code for sorting the merchandise to which the symbol is attached in a manufacturing 2 a code for sorting the merchandises in which bundled merchandise are present. The bundled merchandise means that all merchandise items bundled together are treated as one merchandise item, and a symbol is attached to the bag or wrapper. In addition, a symbol of discount maybe attached to the merchandise, as part of a time sale, a clearance sale, or the like. The category code G3 is a code for sorting the merchandise where the merchandise to which a symbol indicating discount is attached is present. The merchandise for which the category code is not stored in the category code column 1426 indicates merchandise to which the symbol may not be attached. A merchandise which has a likelihood that the symbol is attached thereto in a manufacturing processing, merchandise items which have a likelihood that one or a plurality of merchandise are bundled together, and a merchandise in which costs thereof may be discounted are stored in the category code in advance in the category code column 1426. Also, the merchandise master 142 stores the category code being corresponded to the merchandise ID. Meanwhile, the dictionary 143 stores feature data corresponding to the merchandise ID. That is, the storing unit stores the feature data and the category code in correlation with each other.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Sasaki, which calculate bundle discount pricing and utilizes a settlement process, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Hanlon to the teachings of Pumphrey would have yielded KSR International Co. vs. Teleflex Inc.
Regarding claim 10: Rejection is based upon combination of Pumphrey-Sasaki. In Pumphrey regarding a POS terminal. 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9,483,789 (Hanlon et al.) “Automated Bundle Discover Platform,” discloses:
(Hanlon: 2: col. 1, lines 16-25) Similarly, product bundling (also referred to herein as “bundling”) is a technique that has proven successful particularly in the context of electronic commerce, or e-commerce. Product bundling, as defined herein, is the creation of groups of two or more items that, as a group, may be offered for sale and thereby purchased with a single transaction. Through product bundling, merchants are not only able to reduce slow-selling inventory, but they are also able to increase product awareness, thereby increasing sales and imparting value to their customers.
(Hanlon: 19: col. 4, lines 49-63) The architecture 100 may also comprise order servers with appropriate modules, such as a checkout manager, to facilitate collecting and processing customer payment information, which enables a customer, such as one of the customers 104, to complete a transaction. When the customer elects to purchase an item, or product bundle, the customer is directed to a checkout page, otherwise known as a “payment processing page” or “shopping cart page” where the customer can begin completing the transaction. Often, the customer is initially provided with a list of the items, or product bundles, that he or she has elected to purchase. Once the customer is satisfied with the item list, the website may direct the customer to a checkout page where the order servers, via the checkout manager, may access payment data provided by the customer to complete the transaction. Please note: Hanlon is describing a settlement process.
(Hanlon: 27: col. 7, lines 42-53) In some embodiments, the relevance ranking functions may be based at least in part on additional opportunity metrics including, but not limited to, hot selling items or purchase velocities (e.g., statistics of 1 day trends, or 30 day trends, and the like), a number of similar product bundle offers in the market place by other merchants/competitors, whether offerings are perishable or unhealthy, and a profit projection, or estimation, which may consider a roll-up of the projected profits for each item in the product bundle along with some assumed bundle discount (e.g., a 5% discount for buying the items together as a bundle). Please note: 
A 5% discount is meaningless unless the total non-discounted price for the number of items in a bundle is calculated.
US 2018/0068139 (Aalund et al.) “Bundled Unit Identification and Tracking,” discloses: A unique digital identifier of a bundled set of items may be a sheet of shrink wrap, a rubber band, or any other materials. Unique digital identifiers of bundled sets of items may be stored in association with information regarding the items. When a bundled set of items is recognized based on its unique digital identifier, information regarding the bundled set may be accessed and used for any purpose, such as to identify a common container for the bundled set based on attributes of any of the items or an order with which the bundled set is associated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        February 16, 2022